In a proceeding to confirm an arbitration award, defendant appeals from a judgment of the Supreme Court, Kings County, dated May 23, 1975, which confirmed the award. Judgment affirmed, with costs. The record amply supports the arbitration award made under the no-fault provisions of the Insurance Law (see Insurance Law, § 671 et seq.). We note that appeals such as this are unnecessary and defeat the acknowledged purposes of the statute, which are to promptly compensate automobile accident victims for their economic losses, without regard to fault, and to eliminate most automobile negligence suits, thereby freeing the courts for other business. Latham, Acting P. J., Damiani, Christ, Shapiro and Titone, JJ., concur.